The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street P.O. Box 1767 Jefferson City, MO 65102
Dear Secretary Blunt:
On February 1, 2001, you submitted to us a summary statement for the petition submitted by Stephen Umscheid, director of The Vermont Project, relating to concealed weapons.  The summary statement, prepared pursuant to Section 116.334, RSMo Supp., is as follows:
Shall section 571.030 be amended so that it is not a crime to carry concealed weapons readily capable of lethal use, or otherwise carry weapons readily capable of lethal use into churches, places of worship, election precincts, government buildings, places of public assembly, schools, school buses or school sponsored events; amended to clarify that use of such weapons in defense of self or others is not a crime; and amended to delete exceptions for use of such weapons by law enforcement and corrections personnel, military personnel, judiciary personnel, probation officers, corporate security advisors, and students participating in school related events? Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General